Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/02/2020, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 6 recites the limitation "transmitting, to the base station, the uplink signal in the resource based on the identifications.” in Ln.10 of claim 1 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US-20200280971-A1 to Moon in view of US-20210235496-A1 to Park.

Regarding claim 1 Moon teaches a method performed by a terminal in a wireless communication system, the method comprising (Abs): receiving, from a base station, downlink control information (DCI) including  information indicating a channel occupancy (CO) duration of the base station (P.129, discloses receiving from a base station DCI and UCI indicating channel occupancy duration described as channel occupancy Time of the base station); 

Park teaches identifying a configuration for a symbol of the resource, in case that a slot format indicator (SFI) for the resource is not provided in the DCI (P.56, discloses identifying a configuration for a symbol of the resource in a case that a slot format indicator for the resource is not provided in the DCI in this case it can be using statistically or quasi-statistically instruct the same through RRC signaling (not SFI)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moon by incorporating the teachings of Park because it allows an apparatus or method to assigning resources per symbol reducing delays allowing for a structure capable of direct transmission that support multiple modes of configuration or direct to higher layer signaling (Park, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 2 Moon and Park teach the method of claim 1, Park teaches...wherein the uplink signal is transmitted, in case that the configuration indicates uplink or flexible for the symbol of the resource and the resource is within the CO duration of the base station (P.56, Lns. 1-8, discloses the uplink or downlink signals transmitted indicating whether the configuration is uplink downlink or flexible for the symbol resource  within the CO duration described as CO Time (COT) of the base station).

Regarding claim 3 Moon and Park teach the method of claim 2, Moon teaches further comprising: receiving, from the base station, a system information block (SIB) including the configuration (P.99, discloses receiving from the base station a system information block (SIB) including the configuration).

Regarding claim 4 Moon and Park teach the method of claim 1, Moon teaches wherein the uplink signal is transmitted, in case that the configuration is not provided and the resource is within the CO duration of the base station (P.130, Lns. 8-12 discloses a blind decoding wherein the uplink signal is transmitted in a case where the configuration is not provided and the receiving device performs blind decoding on the first slots of the downlink of the transmission burst).

Regarding claim 5 Moon and Park teach the method of claim 1, Moon teaches...wherein the uplink signal is not transmitted, in case that the configuration is not provided and the 

Regarding claim 6 Moon teaches a terminal in a wireless communication system, the terminal comprising (Abs):  a transceiver configured to transmit and receive a signal (P.75); and a controller coupled with the transceiver and configured to (P.76,  ): receive, from a base station, downlink control information (DCI) including information indicating a channel occupancy (CO) duration of the base station (P.129, discloses receiving from a base station DCI and UCI indicating channel occupancy duration described as channel occupancy Time of the base station), identify that a resource associated with a configured grant for an uplink signal is within the CO duration (P. 231, discloses identifying resources associated with a configured grant for uplink signal within the CO duration described as COT and configured grant), and transmit, to the base station, the uplink signal  in the resource based on the identifications (P.84, 95, discloses transmitting to the base station the uplink signal in the resource based on the allocated resource grants or the resources allocated within the COT), but does not teach... identify a configuration for a symbol of the resource, in case that a slot format indicator (SFI) for the resource is not provided in the DCI.

Park teaches. identify a configuration for a symbol of the resource, in case that a slot format indicator (SFI) for the resource is not provided in the DCI (P.56, discloses identifying a 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moon by incorporating the teachings of Park because it allows an apparatus or method to assigning resources per symbol reducing delays allowing for a structure capable of direct transmission that support multiple modes of configuration or direct to higher layer signaling (Park, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 7 Moon and Park teach the terminal of claim 6, Park teaches...wherein the uplink signal is transmitted, in case that the configuration indicates uplink or flexible for the symbol of the resource and the resource is within the CO duration of the base station (P.56, Lns. 1-8, discloses the uplink or downlink signals transmitted indicating whether the configuration is uplink downlink or flexible for the symbol resource  within the CO duration described as CO Time (COT) of the base station).

Regarding claim 8 Moon and Park teach the terminal  of claim 7, Moon teaches wherein the controller is further configured to receive, from the base station, a system information 

Regarding claim 9 Moon and Park teach the terminal of claim 6, Moon teaches...wherein the uplink signal is transmitted, in case that the configuration is not provided and the resource is within the CO duration of the base station (P.130, Lns. 8-12 discloses a blind decoding wherein the uplink signal is transmitted in a case where the configuration is not provided and the receiving device performs blind decoding on the first slots of the downlink of the transmission burst).

Regarding claim 10 Moon and Park teach the terminal of claim 6, Moon teaches...wherein the uplink signal is not transmitted, in case that the configuration is not provided and the resource is not within the CO duration of the base station (P.152, discloses wherein the uplink signal is not transmitted in a case that the configuration is not provided and the resource is not within the CO duration of the base station described as the scenario where the uplink is not transmitted based on a category 1 when performing LBT on a failure of a CCA operation).

Regarding claim 11 Moon teaches a method performed by a base station in a wireless communication system, the method comprising (Abs): transmitting, to a terminal, downlink control information (DCI) including information indicating a channel occupancy (CO) duration of the base station (P.129, discloses transmitting to a terminal  from a base station DCI and UCI 

Park teaches wherein  a slot format indicator (SFI) is not provided in the DCI (P.56, discloses identifying a configuration for a symbol of the resource in a case that a slot format indicator for the resource is not provided in the DCI in this case it can be using statistically or quasi-statistically instruct the same through RRC signaling (not SFI)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moon by incorporating the teachings of Park because it allows an apparatus or method to assigning resources per symbol reducing delays allowing for a structure capable of direct transmission that support multiple modes of configuration or direct to higher layer signaling (Park, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 12 Moon and Park teach the method of claim 11, Park teaches...wherein the uplink signal is received, in case that the configuration indicates uplink or flexible for the symbol of the resource and the resource is within the CO duration of the base station (P.56, Lns. 1-8, discloses the uplink or downlink signals transmitted indicating whether the configuration is uplink downlink or flexible for the symbol resource  within the CO duration described as CO Time (COT) of the base station).

Regarding claim 13 Moon and Park teach the method of claim 12, Moon teaches...further comprising: transmitting, to the terminal, a system information block (SIB) including the configuration (P.99, discloses receiving from the base station a system information block (SIB) including the configuration).

Regarding claim 14 Moon and Park teach the method of claim 11, Moon teaches...wherein the uplink signal is received, in case that the configuration is not provided to the terminal and the resource is within the CO duration of the base station (P.130, Lns. 8-12 discloses a blind decoding wherein the uplink signal is transmitted in a case where the configuration is not provided and the receiving device performs blind decoding on the first slots of the downlink of the transmission burst).

Regarding claim 15 Moon and Park teach the method of claim 11, Moon teaches...further comprising: wherein the uplink signal is not received, in case that the 

Regarding claim 16 Moon teaches a base station (BS) in a wireless communication system (Abs), the BS comprising: a transceiver configured to transmit and receive a signal (P.75); and a controller coupled with the transceiver and configured to (P. 75): transmit, to a terminal, downlink control information (DCI) including information indicating a channel occupancy (CO) duration of the BS (P.129, discloses receiving from a base station DCI and UCI indicating channel occupancy duration described as channel occupancy Time of the base station), and receive, from the terminal, an uplink signal in a resource associated with a configured grant for the uplink signal (P.84, 95, discloses transmitting to the base station the uplink signal in the resource based on the allocated resource grants or the resources allocated within the COT), in case that the resource is within  the CO duration and a configuration for a symbol of the resource is identified by the terminal (P. 231, discloses identifying resources associated with a configured grant for uplink signal within the CO duration described as COT and configured grant), but does not teach... wherein a slot format indicator (SFT) is not provided in the DCI.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moon by incorporating the teachings of Park because it allows an apparatus or method to assigning resources per symbol reducing delays allowing for a structure capable of direct transmission that support multiple modes of configuration or direct to higher layer signaling (Park, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 17 Moon and Park teach the BS of claim 16, Park teaches...wherein the uplink signal is received, in case that the configuration indicates uplink or flexible for the symbol of the resource and the resource is within the CO duration of the base station(P.56, Lns. 1-8, discloses the uplink or downlink signals transmitted indicating whether the configuration is uplink downlink or flexible for the symbol resource  within the CO duration described as CO Time (COT) of the base station).

Regarding claim 18 Moon and Park teach the BS of claim 17, Moon teaches...wherein the controller is further configured to transmit, to the te1minal, a system information block 

Regarding claim 19 Moon and Park teach the BS of claim 16, Moon teaches...wherein the uplink signal is received, in case that the configuration is not provided to the terminal and the resource is within the CO duration of the BS (P.130, Lns. 8-12 discloses a blind decoding wherein the uplink signal is transmitted in a case where the configuration is not provided and the receiving device performs blind decoding on the first slots of the downlink of the transmission burst).

Regarding claim 20 Moon and Park teach the BS of claim 16, Moon teaches...wherein the uplink signal is not received, in case that the configuration is not provided to the terminal and the resource is not within the CO duration of the base station (P.152, discloses wherein the uplink signal is not transmitted in a case that the configuration is not provided and the resource is not within the CO duration of the base station described as the scenario where the uplink is not transmitted based on a category 1 when performing LBT on a failure of a CCA operation ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892:  US-20210235491-A1 to Iyer discloses P. 337, channel occupancy time as it pertains to definition of COT; US-20200351847-A1 to Kim discloses flexible slots; US-.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476